UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53943 SOUPMAN, INC. (Exact name of registrant as specified in its charter) Delaware 61-1638630 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1110 South Avenue, Suite 100 Staten Island, New York 10314 (Address of principal executive offices) (Zip Code) (212) 768-7687 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox Number of shares of common stock outstanding as of January 13, 2014 was 38,009,720. ITEM 1. Financial Statements. Soupman, Inc. and Subsidiaries Consolidated Balance Sheets November 30, 2013 August 31,2013 (Unaudited) Assets Current Assets Cash $ $ Accounts receivable - net Inventory Prepaid expenses and other Total Current Assets Property and equipment- net Other Assets Accounts receivable - related parties - net Due from franchisee Due from franchisee - related parties - Debt issue costs Intangible assets - net Other assets Total Other Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities - related parties Debt - net Deferred franchise revenue Derivative liabilities Total Current Liabilities Equity Series A convertible Preferred stock, par value $0.001; 2,500,000 shares authorized;1,165,573 issued and outstanding Common stock, par value $0.001; 75,000,000 shares authorized;37,680,720 and 36,615,720 issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Noncontrolling interest in subsidiary ) ) Total Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to financial statements 2 Soupman, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended November 30, Revenue Soup sales - net $ $ Franchise fees - Franchise royalties Total revenue Cost of sales Gross profit Operating expenses: General and administrative Royalty Total operating expenses Loss from operations ) ) Other income (expense) Interest income Interest expense ) ) Forbearance expense ) - Stock expense related to convertible notes - ) Prepayment of debt penalty ) ) Change in fair value of derivative liabilities Total other income (expense)- net ) Net loss including noncontrolling interest ) ) Less: net loss attributable to noncontrolling interest ) ) Net loss attributable to Soupman $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to financial statements 3 Soupman, Inc. and Subsidiaries Consolidated Statement of Stockholders' Deficit Three Months Ended November 30, 2013 (Unaudited) Preferred Stock Common Stock Additional Total $0.001 Par Value $0.001 Par Value Paid-in Accumulated Noncontrolling Stockholders' Shares Amount Shares Amount Capital Deficit Interest Deficit Balance, August 31, 2013 $ ) $ ) $ ) Stock based compensation - Issuance of common stock for cash ($0.40/share) - Issuance of common stock for forbearance agreement ($0.60/share) - Issuance of common stock for services rendered($0.44 - $0.69/share) - Reversal of shares issued in error ($0.72/share) ) ) - - - Net loss - ) ) ) Balance, November 30, 2013 $ ) $ ) $ ) See accompanying notes to financial statements 4 Soupman, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three Months Ended November 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debt expense - Stock issued for non payment of note payable - Depreciation Amortization - intangibles Amortization - debt discount Amortization - debt issue cost Stock issued - compensation Stock issued -services Stock issued - forbearance agreement - Change in fair market value of derivative liabilities ) ) - Changes in operating assets and liabilities: (Increase) Decrease in: Accounts receivable ) ) Accounts receivable - related party ) Inventory ) - Other assets - ) Prepaid expenses ) Increase (Decrease) in: Accounts payable and accrued liabilities Accounts payable and accrued liabilities - related parties Net Cash Used in Operating Activities ) ) Cash Flows From Investing Activities: Due from franchisee ) - Due from franchisee - related party ) ) Purchase of property and equipment ) - Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities: Net proceeds from issuance of notes Repayment of debt ) ) Cash paid for direct offering costs of convertible notes payable and issuance of common stock ) ) Proceeds from issuance of common stock - Net Cash Provided by Financing Activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for taxes $
